      Case 3:19-cr-30135-NJR Document 1 Filed 10/18/19 Page 1 of 8 Page ID #1
                                                                                             FILED
                                                                                             ocT 18   2019
                              IN THE UNITED STATES DISTRICT COURT                      CLERK U,S. DISTRICT COURT
                                                                                     SOUTHERN DISTRICT OF ILLINOIS
                             FOR THE SOUTHERN DISTRICT OF ILLINOIS                       EAST ST. LOUIS OFFICE


 LINITED STATES OF AMERICA.                     )                                                             /?<
                                                )        CRIMINALNO.                                          t-J
          Plaintiff,                            )
                                                )
 VS                                             )        Title   18,   United States Code,
                                                )        Section 922(g)(3)
 AL STEWART,           JR.                      )
                                                )
         Defendant.                             )

                                     CRIMINAL COMPLAINT

         I, Matt Inlow,      Special Agent with the Bureau        of Alcohol,     Tobacco, Firearms and

 Explosives, the undersigned complainant, being duly sworn, state the following is true and correct

to the best ofmy knowledge and belief:

                                             COUNT       T


           UNLAWFUL USER oF CoNTRoLLED SuBsrANcE rN possEssloN oF A trrRDARM

         On or about August 23, 2019, in St. Clair County, within the Southern District of Illinois,

and elsewhere

                                        AL STEWART,JR.,
defendant herein, then knowingly being an unlawful user of marijuana, a controlled substance as

defined in Title 21, United States code, section 802, did knowingly possess, in and affecting

interctate commerce, a firearm being a Glock, Model22,.40 caliber pistol, bearing serial number

LXT980, in violation of Title 18, United States Code, Section 922(dO).

                                           AFFIDAvIT

        Your Affiant, Matt Inlow, states that   I   am a Special Agent with the Bureau of Alcohol,

Tobacco, Firearms, and Explosives      ('ATF'), currently    assigned to the Fairview Heights Field

office in Fairview Heights, Illinois, and have been so ernployed since septernber of2001. I              am
   Case 3:19-cr-30135-NJR Document 1 Filed 10/18/19 Page 2 of 8 Page ID #2




 currently assigned to the Fairview Heights Field Office in Illinois. Prior to becoming an agent with

 ATF, I was   a   Uniformed Division Offrcer with the United States Secret Service. I am familiar with

 and have utilized normal methods ofinvestigation, including, but not limited to, visual surveillance,

 questioning ofwitnesses, the use of search and arrest warrants, the use ofinformants, the use ofpen

 registers, and the use of court- authorized wire intercepts.    I   have applied for and been granted

 numerous criminal complaints and search warrants.

        The facts in this affidavit come from my personal observations, my training and experience,

and information obtained from other agents, other law enforcement officers and witnesses. In

support of this Complaint, your Affiant states as follows:

        1.         On August 22, 2019, a search warrant was authorized by the St. Clair County,

Illinois Circuit Court for the residence located at 1426 North   42nd Street   in East St. t ouis, Illinois,

which is a single-story brick ranch-style house with an elevated front porch leading to two front

doors facing west, with the numbers "1426" affixed to the house above the mailbox on the left-side

door ofthe residence. The search warrant was based upon drug activity that was occurring at the

residence. Specifically, an Illinois State Police confidential source had provided information that

Christopher R. Grant was selling crack cocaine and cannabis from the house located at the address

of 1426 N. 42'd Skeet, East St. touis, Illinois. The confidential      source had also personally seen

multiple firearms in the residence. The confidential source agreed to work in an undercover capacity

for the Illinois State Police and on three different days in July and August 2019 made controlled

purchases   of crack cocaine fiom Christopher R. Grant. During two of the controlled           purchases,

Grant sold the CS crack from inside the right door ofthe residence located at 1426 N. 42'd Street.

For the other controlled purchase Grant sold the CS crack while sitting in a car in the driveway         of
the same residence. During the last controlled purchase, the confidential source observed a Draco




                                                   2
   Case 3:19-cr-30135-NJR Document 1 Filed 10/18/19 Page 3 of 8 Page ID #3




 AK-47 assault rifle, an AR-1 5 assault rifle, and   a   semi-automatic handgun in plain view while inside

 the righrside door ofthe residence.

           2.     On August 23,2019 at approximately 5:32 a.m., Illinois State Police, Special

 Weapon and Tactics (SWAT) executed the authorized search warrant at the residence located at

 1426 N. 42'd Street in East St. Louis,   Illinois. During execution ofthe warrant, Illinois State Trooper

 Nicholas Hopkins #6141 was standing on the front porch. Before the team attempted to make entry

 into the home, an occupant of the residence discharged a firearm from inside the right side of the

 house and shot Trooper Hopkins in the head. Agents responded with directed fire toward the

 residence and retreated, moving Trooper Hopkins          offthe porch. Trooper Hopkins was transported

 to St. I-ouis University Hospital where he was pronounced dead at 6:10 p.m. on August 23,2019.

           3.    After retreating fiom the residence, Illinois State Police SWAT commanded all

occupants to come out with their hands up. After approximately thirty minutes, three people exited

from the left door of the residence and were taken into custody. The three individuals were

identified as Al Stewart, Jr., Christopher R. Grant, and a l6-year-old female. No one else was

present inside the building during the events.

           4.    During a subsequent search of the residence purcuant to search warrants issued by

the St. Clair County Circuit Court, investigators determined that the interior of the house was

modified with a divider wall, but that the two sides were connected by a passage through the attic

rafters.   on the righrside of the residence,     investigators observed and photogaphed a ladder

propped directly underneath the attic pass through to provide access to the other side. Therefore,

although divided by a wall, the right and left sides of the residence could be accessed via the

respective separate front doors or through the passage in the attic rafters.




                                                     3
  Case 3:19-cr-30135-NJR Document 1 Filed 10/18/19 Page 4 of 8 Page ID #4




        5.      During the search of the building, Illinois State Police agents and Crime Scene

Investigators recovered the following nine firearms and multiple magazines of ammunition from

the listed locations:

                a.    Glock, Model 22,.40 caliber pistol, Serial Number LXT980; loaded with 22

                     rounds of ammunition in an extended magazine with one round in the chamber;

                     recovered from the left-side ofthe residence in a kitchen cabinet;

                b.   Glock, Model 19, 9mm caliber pistol, Serial Number ACXA695; loaded with a

                     round in the chamber and an extended magazine attached with spent casings on

                     the floor; recovered in the middle room ofthe righlside ofthe residence;

                c.   Mag. Tactical Systems LLC, Model NG-G4, multi-caliber rifle, Serial Number

                     MTS08854; loaded with a large capacity magazine with       a   round in the chamber;

                     recovered fiom the basement floor on the righrside ofthe residence;

               d.    Bushmaster AR-15 style, Model Carbine 15, .2231.556 caliber pistol, Serial

                     Number CBC045924 (stolen from a licensed firearms dealer); loaded with one

                     round in the chamber, no magazine attached but a loaded magazine on the floor

                     nearby; recovered from the basement floor on the right-side of the residence;

               e.    Romarm Cugir AK-style Model Draco, 7 .62X39 caliber pistol, Serial Number

                     PE-4350-2018 RO; loaded with one round in the chamber but no magazine

                     attached; recovered fiom the basement;

               f.    Smith and Wesson, Model 36, .38 Special caliber revolver, Serial Number

                     489356; unloaded; recovered from a duffle bag found in the rafters      ofthe attic;

               g.    Berretta, Model APX PB,       9Xl9 caliber pistol,   Serial Number A00i963X

                     recovered from a duffle bag found in the rafters of the attic;




                                                    4
   Case 3:19-cr-30135-NJR Document 1 Filed 10/18/19 Page 5 of 8 Page ID #5




                h.   Glock, Model 21 Gen 4, .45 auto caliber pistol, Serial Number XHD639 with

                     matching loaded magazine not attached; recovered from a duffle bag found in

                     the rafters   ofthe attic;

                i.   Taurus, Model PT809C, 9mm pistol, Serial Number TKN24733I (reported

                     stolen from a residence in Centralia); recovered from a duffle bag found in the

                     rafters ofthe attic;

               j.    One loaded 9mm magazine; three unloaded 9 mm magazines, and two unloaded

                     .40 caliber magazines; recovered fiom a duffle bag found in the rafters of the

                     attic.

        6.     Investigators also seized from the residence:

               a.    12 Cannabis plants and other cannabis grow material from the southeast

                     bedroom closet on the right-side of the residence;

               b.    35 cannabis plants, a grow light, and LED grow light panels in the basement on

                     the left-side   ofthe residence; and

               c.    $497.20 United States currency and approximately 1 5 grams of cannabis fiom a

                     pair ofpants located in the bedroom ofthe left-side ofthe residence.

       7.      During a Mirandized interview with the Defendant on August 23,2019, Stewart Jr.

admitted that he was living on the left-side of the residence. Stewart Jr. admitted that in the early

moming hours of that day he was sleeping in the bedroom of the left-side with a girl when he heard

very loud noises outside the residence. He stated he got up and walked to the kitchen at which time

he heard gunshots. Stewart Jr. stated that when he heard gunshots he grabbed a Glock .40 caliber

firearm that he kept hidden in the vent in the kitchen. Stewart Jr. stated that he "put it back up"

when he heard the police announce "Illinois State Police" and went back into the bedroom. He



                                                     5
   Case 3:19-cr-30135-NJR Document 1 Filed 10/18/19 Page 6 of 8 Page ID #6




 stated a while later Chris Grant came to his room, told him the police were there, and they all three

 exited from the left side ofthe residence and were taken into custody. Stewart Jr. admitted that he

 knew the Glock .40 caliber handgun was in the kitchen vent because he had found it there when he

 moved into the residence, had picked it up and handled it, and then put it back in the vent to keep

 it there ifhe   needed   it.

         8.       During the Mirandized interview, Stewart Jr. also admitted that he was currently on

juvenile probation for a case in which he was charged with unlawful possession of a .38 caliber

revolver and a small amount of cannabis. He admitted that he knew he had outstanding walrants

 for that case. Stewart Jr. also admitted that since he has been on probation he handled another.3S

caliber handgun someone in his family got for him about a month prior after he had been shot at by

members of the Kutt Boys gang while he was in the John DeShields public housing unit in East St.

Louis. Stewart Jr. also stated that he had handled a black or dark blue Taurus 9 mm handgun within

the two days preceding and that the last time he fired a gun was probably on the 4s of July. The

photograph attached hereto, taken on a day prior to August 23, 2019, depicts Stewart Jr. in

possession of two firearms both with an extended magazine. See Exhibit      l.
        9.        When asked about his use and/or distribution of controlled substances, Stewart Jr.

admitted that he is a regular user ofcannabis. Stewart Jr. stated that he smokes approximately three

to four cannabis "blunts" per day and spends approximately $35 per day to purchase cannabis.

Stewart Jr. also admitted that he sold cannabis while in the John DeShields public housing project

in East St. Iruis. Stewart stated that officers would find approximately   18- 19 grams   of cannabis at

the house in the left-side bedroom where he was staying.

        10.       On March 2,2018, Stewart Jr. admitted to ajuvenile delinquency petition charging

him with Unlawful Possession of a Firearm (by a person under 18 years of age) and Possession of



                                                  6
  Case 3:19-cr-30135-NJR Document 1 Filed 10/18/19 Page 7 of 8 Page ID #7




Cannabis and was placed on 18 months supervision for those offenses in the Circuit Court of St.

Clair County, Illinois and was on supervision at the time ofthe instant offense.

        11.     Since being placed on juvenile supervision, Stewart Jr. has been arrested for being

in possession of cannabis three separate times. Specifically, on January 13, 2019, Stewart Jr. was

identified as a back seat passenger in   a   vehicle that had fled from police officers from three different

jurisdictions. When Stewart Jr. was taken into custody, law enforcement offrcers located two clear

plastic bags containing suspected cannabis and $637 in United States currency. On February 27,

2019, Stewart Jr. was arrested by the Illinois State Police for criminal trespass to state supported

property where he was also found to be in possession of approximately 55 grams ofcannabis. On

May 27,2019, Stewart Jr. was arrested by the East St. louis Police Department for possession             of
cannabis when he was found in possession of approximately 49 gams of cannabis and $950                   of
United States curency.

        12.    The Glock, Model 22,.40 caliber pistol, serial number LXT980 that Stewart Jr.

admitted possessing was manufactured in Austria and imported by Glock, Inc. in Sm1,rna, Georgia

and therefore travelled outside   oflllinois   and in interstate commerce prior to his possession of   it on

August 23, 2019.




                                                      7
   Case 3:19-cr-30135-NJR Document 1 Filed 10/18/19 Page 8 of 8 Page ID #8




            I   3.     Upon entry of test fired cartridges from the Glock, Model 22, .40 caliber pistol, serial

 number LXT980 into the National Integrated Ballistic Information Network (NIBIN),                      it   was

 determined that the firearm is forensically linked to three other shooting incidents, including: a

 double homicide          in   East St. l,ouis, Illinois on October    3, 2018, an attempted homicide in
 Washington Park, Illinois on February 15, 2018, and a non-fatal shooting that occurred in East St.

 Louis on December 27,2016.




            FURTHER YOUR AFFIANT SAYETH NAUGHT.


                                                  n-
                                                 Matthew In/ow,
                                                 Special Agent
                                                 Bureau of Alcohol, Tobacco, Firearms, and Explosives




 State of   Illinois                  )
                                      )    SS
 County of St. Clair                  )

        Swom to before me and subscribed in my presence on the 18th day of October 2019, at
East St. Louis, Illinois.

                                                          E;9,U,6 ,N_-,
                                                       GILBERT SISON
                                                       United States Magistrate Judge


Sfu S,qnrnv/t-t-
STEVEN D. WEINHOEFT
United States Attorney




                                                          8
